Per Curiam.

In Brooker v. Coffin, (5 Johns. Rep. 191.,) on demurrer to the first count in the declaration, &c., the words were, “ she is a common prostitute, and I can prove it;” and this court decided that those words were not actionable. The law, as to what words are actionable, is settled in that case, and the following rule was laid down as the safest, and one which the cases warranted, viz: “ In case the charge, if true, would subject the party charged to an indictment for a crime involving moral turpitude, or subject him to an infamous punishment, then the words would be, in themselves, actionable.’’
If this rule is to govern the decision in this cause, then the present motion must be denied, because, there is no doubt that keeping a bawdy house is a common nuisance, and that the person keeping it is liable to an indictment. The words here, as laid in the 5th and 6th counts of the declaration, are, “ MrSi> Martin kept a bawdy house in George’s-street.” “ She kept a bawdy house in George’s-street,” which words (if true) would have subjected her to an indictment; and,although the punishment for this offence could not have been infamous, yet, accord*276ing to the above rule, it would have been for a crime evidently involving moral turpitude; these words are, consequently, in themselves qctionable, and the motion in arrest must be denied.
Motion denied, (a)

 Vide Widrig v. Oyer, ante, 124.